                Case 1:13-cr-10118-DJC Document 228 Filed 11/20/20 Page 1 of 3
Prob12B
(7/93)

                                      United States District Court
                                      for the District of Massachusetts

                       Request for Modifying the Conditions or Term of Supervision
                                      with Consent of the Offender
                                        (Probation Form 49, Waiver of Hearing is Attached)




   Name of Offender: David J. Silva                                                             Case Number: 0101 1:13CR10118
   Name of Sentencing Judicial Officer: Honorable Denise J. Casper, U.S. District Judge
   Date of Original Sentence: February 24, 2015
   Date of Revocation Sentence: January 22, 2018
   Original Offense: FIREARMS - UNLAWFUL POSSESSION 18:13-7820.F
   Original Sentence: 42 months of custody followed by 36 months of supervised release
   Revocation Sentence: 1 year and one day to run concurrent with state sentence followed by 24 months of
   supervised release.
   Type of Supervision: Term Of Supervised Release                  Date Supervision Commenced: June 01, 2020

                                       PETITIONING THE COURT

[ ] To extend the term of supervision for years, for a total term of                           years
[ x ] To modify the conditions of supervision as follows:

                                                          CAUSE

Mr. Silva was currently scheduled to release from the custody of the Bureau of Prisons on June 01, 2020. As of
11/12/2020, Mr. Silva is currently considered homeless. The U.S. Probation Office would like to continue his
placement at a Residential Reentry Center for an additional three months or until such time he secures probation
approved housing. Mr. Silva has agreed with this modification as indicated by the attached Probation Form 49.



 Reviewed/Approved by:                                                                          Respectfully submitted,

 /s/ Basil F Cronin                                                                             /s/ Mona Lisa Andrade
 Basil F Cronin                                                                              by Mona Lisa Andrade
 Supervisory U.S. Probation Officer                                                             U.S. Probation Officer
                                                                                                Date:           11/12/2020
              Case 1:13-cr-10118-DJC Document 228 Filed 11/20/20 Page 2 of 3

 Prob 12B
                                           -2 -                      Request for Modifying the
                                                            Conditions or Terms of Supervision
                                                                  with Consent of the Offender



THE COURT ORDERS
[ ] No Action
[ ] The Extension of Supervision as Noted Above
[ ] The Modification of Conditions as Noted Above
[ ] Other


                                                           ______________________________
                                                           The Honorable Denise J. Casper
                                                           U.S District Judge

                                                              November 20, 2020
                                                           ______________________________
                                                           Date
   Case 1:13-cr-10118-DJC Document 228 Filed 11/20/20 Page 3 of 3




/s/ Mona Lisa Andrade
